Title: From Alexander Hill Everett to Louisa Catherine Johnson Adams, 1809
From: Everett, Alexander Hill
To: Adams, Louisa Catherine Johnson

Epistle Dedicatory. 
ca. 1809–1810
                            
                            
                        

Permit me, Madam, to lay before you these few lines put together at your request. You may indeed in some sort be considered as the author of them, for the plan is almost entirely your own and the small merit I have to claim in them is merely that of working on your design. They do not vie with the productions of the immortal masters of the art: you will find however as I trust, that they have been composed by rule and are not deficient in point. I have been careful not to spoil the beautiful simplicity of your thought by an affectation of ornament and the few additions I have made, are very closely connected with the original and are disposed in a manner to run entirely parallel with it. I have also added an underplot, which I presume is similar enough in design and execution to the principal plan. As to the moral of this performance, if it has any, you will find it in the encouragement it holds out for useful industry and the facilities it presents for those purposes: and possibly it may promote the amusement of some leisure hours. I am at a loss what name to give to the measure of it: I came within an ace of calling it a di–stich and then I though it was more like a hemi-stich but at last I am not certain if it is fit for any stitch at all. It is neither rhyme nor blank verse, triplets nor couplet but a new form consisting entirely of elevation & cadence. Notwithstanding the simplicity of plan & execution there are turns in it that, if I am not mistaken, you will feel to your fingers ends if the impression of them does not reach still lower.
The permission to dedi-Kate it to you is all that would have made me undertake it and my most sanguine expectations will be fulfilled, if you deign to translate it into another form: still more, if you should make it the constant companion of your person:—
